In re Jasmine, Norris; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. F, No. 375-352; to the Court of Appeal, Fourth Circuit, No. 2009-K-0331.
*566Relator represents that the district court has failed to act timely on an ex-parte motion for lack of subject matter jurisdiction filed on or about October 7, 2008. If relator’s representation is correct, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.